                     Case 19-10504        Doc 40     Filed 11/10/20     Page 1 of 3
SO ORDERED.

SIGNED this 9th day of November, 2020.




                            UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  GREENSBORO DIVISION

    IN RE:
    SHELBY COLEMAN ABBOTT                                     CASE NO. 19-10504
                                                              Chapter 13
                   Debtor


                                CONSENT ORDER ON
                 OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

           This matter is before the Court on the Debtor’s Objection to Notice of Mortgage Payment
   Change of U.S. Bank Trust National Association, as Trustee of the SCIG III Trust ("Creditor"). The
   Court, having been informed that all matters in controversy have been resolved by consent, finds and
   concludes as follows:

          1.      The Debtor owns real property located at 8069 Friendship Church Road, Reidsville,
   Rockingham County, North Carolina (the “Property”). Creditor has a first mortgage lien against the
   Property and its claim is being paid as a conduit claim under the Chapter 13 Plan.

           2.     Creditor made a post-petition lump sum payment to the Rockingham County tax
   department in the amount of $1,813.53 for delinquent real property taxes due through 2019 on the
   Property. Creditor sought to impose an escrow post-petition to recover the delinquent taxes paid and
   start a new escrow for taxes due beginning with 2020 taxes, and Creditor filed the Notice of
   Mortgage Payment Change to effectuate the addition of the escrow payment.

          3.      The Debtor desires to pay taxes directly and the parties agree that beginning with the
   tax year 2020, the Debtor shall pay taxes due Rockingham County directly and there will be no
   escrow for future taxes due.

           4.     The parties further agree that Creditor shall be allowed an additional secured claim
   in the amount of $1,813.53 to be paid through the Debtor’s Chapter 13 Plan over the remaining term
   of the Plan. The Creditor is not required to file an amended Proof of Claim or other supplement; this
   Consent Order is sufficient to facilitate this additional secured claim.

          It is therefore ORDERED, ADJUDGED AND DECREED as follows:
                 Case 19-10504         Doc 40   Filed 11/10/20    Page 2 of 3




       1.     The Debtor's Objection to Notice of Mortgage Payment Change is sustained and there
              is no change to the amount of the post-petition monthly mortgage payment due
              Creditor;

       2.     The Debtor shall pay all post-petition real property taxes for the Property directly
              beginning with the tax year 2020.

       3.     Creditor is hereby allowed an additional secured claim in the amount of $1,813.53
              without interest for property taxes paid by Creditor post-petition. Creditor is not
              required to file an amended Proof of Claim or other supplement; this Consent Order
              is sufficient to facilitate this additional secured claim.

TO THE FOREGOING WE CONSENT:

/s/Christine M. Lamb, Attorney for Creditor
NC State Bar: 19616
Henderson, Nystrom, Fletcher & Tydings, PLLC
PO BOX 2188
Davidson, NC 28036-2188
(704) 892-3600

/s/ Samantha K. Brumbaugh, Attorney for Debtor
NC State Bar: 32379
Ivey, McClellan, Gatton & Talcott, LLP
PO BOX 3324
Greensboro, NC 27402

NO OBJECTION:

/s/ Anita Jo Kinlaw Troxler, Trustee
Chapter 13 Trustee
P.O. Box 1720
Greensboro, NC 27402
                Case 19-10504     Doc 40   Filed 11/10/20   Page 3 of 3



                                    SERVICE LIST


Christine M. Lamb
Henderson, Nystrom, Fletcher & Tydings, PLLC
PO BOX 2188
Davidson, NC 28036-2188

William P. Miller, Esq.
Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401

Samantha K. Brumbaugh
Ivey, McClellan, Gatton & Siegmund, LLP
PO Box 3324
Greensboro, NC 27402
